Citation Nr: 0704424	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed 
gynecological disorder, to include as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

4.  Entitlement to service connection for claimed tinnitus.  

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected internal derangement of the right knee with 
strain of the medial collateral ligament.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January to 
April 1987 and from October 1990 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The issues of service connection for PTSD and a gynecological 
disorder, as well as an evaluation in excess of 10 percent 
for service-connected right knee disability, are being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran currently is not shown to have a bilateral 
hearing disability for VA compensation purposes.  

2.  The veteran is not shown to have developed tinnitus in 
service or until several years thereafter.  

3.  The veteran currently is not shown to suffer from 
tinnitus that is due to any event or incident of her military 
service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  

2.  The veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In December 2003, the RO sent the veteran a letter, with a 
copy to her representative, in which she was informed of the 
requirements needed to establish service connection.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility to obtain.  

The letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

No private medical evidence was subsequently received from 
the veteran.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in her possession that pertains to a 
claim.  

The Board notes that the veteran was not informed of the 
relevant law on disability ratings and effective dates if 
either of her claims was granted.  However, since the claims 
of service connection for bilateral hearing loss and for 
tinnitus are being denied, no disability rating or effective 
date will be assigned.  Consequently, there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issues decided herein, none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to the issues on appeal.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each issue.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to her VA claims folder 
with respect to the issues decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  



Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Moreover, in the case of sensorineural hearing loss, 
service connection may be granted if such disease is 
manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In the case of any veteran who has "engaged in combat with 
the enemy" in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  Every reasonable doubt shall be 
resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

The Court in Caluza emphasized that 38 U.S.C.A. § 1154(b) 
"relaxes the evidentiary requirements for adjudication of 
certain combat-related VA-disability- compensation claims" by 
allowing lay or other evidence to prove incurrence of a 
condition by combat.  Caluza, 7 Vet. App. at 507.  

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).








Analysis

The veteran contends that she currently has a hearing loss 
and tinnitus due to service; and it is asserted on her behalf 
that, because she was in a combat zone, 38 C.F.R. § 3.304(d) 
applies.  

As noted, in order to establish service connection for a 
claimed disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

The veteran's service medical records do not contain any 
complaints or findings of hearing loss or tinnitus.  The 
initial notation of either a hearing loss or tinnitus was not 
until VA ear examination in October 2003, which is more than 
12 years after final service discharge, when the diagnoses 
included tinnitus by history and bilateral moderate 
sensorineural hearing loss.  

On VA audiological evaluation in December 2003, the veteran 
said that she had had constant tinnitus that began in 1995.  
Because pure tone thresholds from 1000 to 4000 hertz were all 
20 decibels or lower, the examiner concluded that pure tone 
test results showed normal hearing, bilaterally.  

The hearing test findings do not show that the veteran has a 
hearing loss disability for compensation purposes, by VA 
definition.  As such, the claim must be denied on the basis 
of the law.  

The veteran also has submitted no competent evidence to show 
a nexus between the claimed tinnitus and any event or 
incident of her military service.  

Although it is contended that 38 C.F.R. § 3.304(d) applies 
because the veteran was in a combat zone, the Board would 
note that there is no evidence that "she engaged in combat 
with the enemy."  She was not awarded any medals indicative 
of combat, and her service specialty was material storage and 
handling specialist.  

In this case, significantly, the medical evidence also 
includes statements recorded for clinical purposes that the 
veteran did not develop tinnitus until after service.  Thus, 
even if the veteran is a combat veteran, service connection 
would not be warranted for hearing loss and tinnitus because 
the most recent medical evidence did not find a hearing 
disability for VA compensation purposes or competent evidence 
that would serve to link the claimed tinnitus to service.  

Despite the veteran's assertions that her hearing loss and 
tinnitus are due to her military service, the Court has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience, which does not include 
the veteran, are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  

As the preponderance of the evidence is against the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of service connection for a bilateral hearing loss 
is denied.  

Service connection for tinnitus is denied.  











REMAND

The Board notes that the veteran's service connected right 
knee disability has not been examined by VA since April 2003 
despite the contentions after April 2003 that her right knee 
is more severe than currently evaluated.  The Board finds 
that a current examination of the veteran's service-connected 
right knee disability is warranted.  

Although an opinion was obtained in December 2003 that nerve 
agent bromide pills did not cause metrorrhagia and irregular 
periods, it was contended on behalf of the veteran in June 
2004 that her menstrual disorder is due to an undiagnosed 
illness.  Whether the veteran's gynecological disability is 
due to an undiagnosed illness has not been addressed by the 
RO.  

In determining whether service connection is warranted for 
PTSD, the Board notes that there must be medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

Although PTSD was diagnosed on VA examination in April 2003, 
and a June 2004 PTSD Questionnaire is on file, there has not 
been an attempt to verify the veteran's alleged service 
stressors.  Consequently, the Board finds that an attempt 
must be made to verify her service stressors.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Based on the above, these remaining matter are REMANDED to 
the originating agency for the following actions:  


1.  The RO should take appropriate steps 
to ensure that the veteran is provided 
notification under VCAA of the 
evidentiary requirements for 
substantiating a claim for entitlement 
to gynecological disability due to 
undiagnosed illness.  


2.  The RO should take appropriate 
action to contact the veteran and ask 
her to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to any of her claims still on appeal, 
such as treatment since the most recent 
evidence dated in June 2004.  After 
obtaining any necessary authorization 
from the veteran for the release of her 
private medical records, the RO should 
obtain and associate with the file all 
records that are not currently on file.  

3.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and her representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.  

4.  Thereafter, the RO should arrange for 
examination of the veteran by a health 
care provider with appropriate expertise 
to determine the nature and likely 
etiology of the claimed gynecological 
disorder.  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail.  

The examiner must provide an opinion as 
to whether the diagnosis obtained 
following examination is a manifestation 
of an undiagnosed illness.  If it is not 
indicative of an undiagnosed illness, the 
examiner should be asked to provide a 
nexus opinion as to whether the diagnosis 
is related to the veteran's period of 
military service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  If 
any opinion cannot be provided without 
resort to speculation, it must be noted 
in the examination report.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

5.  The RO should also arrange for a VA 
examination of the veteran to determine 
the current nature and severity of her 
service-connected right knee disability.  
The VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated tests and studies, including x-
rays, should be accomplished; and all 
clinical findings, to include any 
subluxation or lateral instability, 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner must provide findings on 
range of motion of the right leg and 
comment on any weakness, fatigability, 
incoordination, or flare-ups of the right 
knee.  The examiner should identify any 
objective evidence of pain in the right 
knee and any functional loss associated 
with pain.  The examiner should also 
provide an opinion on the impact of the 
veteran's service-connected knee 
disability on her ability to work.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report. 

6.  The RO should take appropriate steps 
to obtain a detailed description of the 
service stressors that the veteran 
believes may have contributed to the 
development of her PTSD.  The veteran 
should be as specific as possible as to 
the date, place, and circumstances of the 
incident, and the names of any 
individuals involved.  

7.  If warranted, the RO should then 
request verification of the veteran's 
alleged stressor(s) from the appropriate 
service authority to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the veteran's alleged 
stressor(s) should be requested.  Any 
information obtained must be associated 
with the claims file.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims file.  

8.  After the above, the RO should 
schedule the veteran for a VA 
examination to determine the nature and 
likely etiology of the claimed 
psychiatric disorder.  The entire claims 
folder must be made available to the 
examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent 
material in the claims folder.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

9.  The RO must notify the veteran that 
it is her responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

10.  After all of the above has been 
completed, the RO should readjudicate the 
veteran's claims for service connection 
for PTSD and a gynecological disability, 
as well as her claim for an evaluation in 
excess of 10 percent for service-
connected right knee disability, taking 
into consideration any and all evidence 
that has been added to the record since 
its last adjudicative action.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations including 38 U.S.C.A. § 3.317 
(2006).  The veteran and her 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


